82 F.3d 409
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Gerard Valmore BROWN, Petitioner.
No. 95-8092.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 28, 1995.Decided April 19, 1996.

PETITION DENIED.
On Petition for Writ of Mandamus.  (CR-93-281)
Petition denied by unpublished per curiam opinion.   Gerard Valmore Brown, Petitioner Pro Se.
Before NIEMEYER and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Petitioner filed this petition for a writ of mandamus seeking to have this court direct the district court to act on his motion filed pursuant to 28 U.S.C. § 2255 (1988).   The district court has last acted in the § 2255 proceeding on September 8, 1995.   Because the district court has acted within six months of the filing of the petition, we find no unreasonable delay.   Therefore, while we grant leave to proceed in forma pauperis, we deny the petition.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED